Case 3:17-cv-00072-NKM-JCH Document 909-1 Filed 11/23/20 Page 1 of 4 Pageid#:
                                 15591




                   EXHIBIT 1
Case 3:17-cv-00072-NKM-JCH Document 909-1 Filed 11/23/20 Page 2 of 4 Pageid#:
                                 15592
Case 3:17-cv-00072-NKM-JCH Document 909-1 Filed 11/23/20 Page 3 of 4 Pageid#:
                                 15593
Case 3:17-cv-00072-NKM-JCH Document 909-1 Filed 11/23/20 Page 4 of 4 Pageid#:
                                 15594
